COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN THE INTEREST OF A. C., JR., M. C.              §               No. 08-20-00082-CV
  AND A. C., MINOR CHILDREN,
                                                    §                  Appeal from the
                         Appellant.
                                                    §                 65th District Court

                                                    §             of El Paso County, Texas

                                                    §               (TC# 2019DCM0312)

                                               §
                                             ORDER

        On March 16, 2020, Appellant filed notice of appeal in the above-styled and numbered
cause. The notice of appeal is late, but it was filed within fifteen days after the deadline for the
notice of appeal to be filed. A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed by TEX.R.APP.P.
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension
of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, an appellant must
still provide the Court with a reasonable explanation for the late filing of the notice of appeal before
the Court may accept the appeal. Accordingly, Appellant is ordered to respond in writing and
provide the Court with a reasonable explanation for filing the notice of appeal late.               See
TEX.R.APP.P. 10.5(b)(1)(C), 26.3; Verburgt, 959 S.W.2d at 617. The explanation is due to be filed
no later than March 27, 2020. If Appellant fails to comply with this order, the appeal is subject to
dismissal without further notice.
        IT IS SO ORDERED this 17th day of March, 2020.

                                                        PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.
Alley, C.J., not participating